DETAILED ACTION
This action is in reply to papers filed 10/29/2018. Claims 1-11 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190046579A1, published 2/14/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Prior Art Rejection 1

Claims 1 and 3-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al. (US20080159996 A1, Publication Date 7/3/2008, Reference A39 in IDS filed 10/29/2018) in view of Mineno et al. (US20100273213 A1, Effective Filed Date 6/6/2008, Reference A42 in IDS filed 10/29/2018), Croce (U.S Patent US5198338 , Publication Date 3/30/1993, Reference A1 in IDS filed 10/29/2018) and Baer et al. (Mol. Biol. Med. 3 (3), 265-277 (1986), Reference C5 in IDS filed 10/29/2018).

Regarding claim 1,in-part, Ando et al. teach an isolated T-cell (Pg. 2, para. 15) (as in claim 5) or a hematopoietic stem cell (Pg. 2, para. 15) (as in claim 6 and claim 7) comprising a genomic modification made by a zinc finger nuclease (ZFN) (Abstract) (as further in claim 1, in-part) and wherein the genomic modification is within any target endogenous gene (Pg. 11, para. 122) and wherein the genomic modification is an insertion of a transgene (Pg. 14, para. 171), wherein said insertion results in the inactivation of the endogenous gene (Pg. 1, para. 7). Ando additionally teaches deriving a cell (e.g. immune cell) from said hematopoietic cell comprising a genomic modification (Pg. 11, para. 122) (as in claim 8). Moreover, Ando teaches the nuclease is introduced into the modified cell as a polynucleotide (Pg. 1, para. 12) (as in claim 9) wherein the cell further comprises a donor polynucleotide encoding a transgene (Pg. 11, para. 118) (as in claim 10, in-part). In a specific embodiment, Ando teaches the endogenous gene is knocked out (Pg. 1, para. 6; Pg. 2 para. 17) and replaced with the donor polynucleotide encoding a transgene (Example 8, Pg. 14, para. 168). It is noted that insofar as Ando teaches the genetically modified cell can be comprised in a composition (reagent) (Pg. 1, para. 7) for the purposes of treating genetic diseases and/or infectious diseases (Pg. 12, para. 126) or to provide for gene therapy (Pg. 12, para. 128), said composition reads on a pharmaceutical composition (as in claim 11).  
However, Ando et al. fail to teach the endogenous gene is a TCR gene (as further in claim 1) and that the donor polynucleotide encodes an engineered T cell receptor subunit (as further in claim 10).
Prior to the time of the claimed invention, Mineno et al. taught that when a TCR gene composed of an α chain and a β chain recognizing an objective antigen is introduced into a T claim 1 and as further in claim 10).  Note also that Mineno teaches administering a T cell containing the introduced exogenous TCR to a patient with cancer (Pg. 7, para. 83), such as leukemia.
However, none of Ando et al. nor Mineno et al. teach the zinc finger nuclease binds to a target site as shown in SEQ ID NO: 41 (as further in claim 1) or that the integration is within an endogenous TCRα gene (as in claim 3), in particular, within exon 1 of an endogenous TCRα gene (as in claim 4).
Prior to the time of the claimed invention, Croce taught chromosomal abnormalities, translocations, inversions and deletions are nonrandomly associated with certain types of human leukemias. Particularly, in T-cell tumors, many such abnormalities involve the T-cell receptor alpha (TCRα) locus at chromosome band 14 q11. In fact, Croce teaches cells derived from three different patients with acute T-cell leukemia were analyzed and the breakpoint (region of the chromosome which is consistently involved in T-cell malignancies ((Col. 3, lines 44-47)) in this translocation was found within the TCRα locus in the region between the C alpha and V alpha genes on chromosome 14 (Col. 1, lines 18-23; Col. 1, lines 48-52).  This teaching by Croce is reasonably considered as a chromosome translocation breakpoint in the TCRα locus in the region between the Constant α (Cα) and Variable α (Vα) genes is associated with T-cell leukemia. 
Prior to the time of the claimed invention, Baer et al. taught the structure and rearrangement of the human TCRα gene in T-cell leukemic cells. Baer teaches the Constant (Cα) region segment is comprised of four exons (Abstract). Of note, Baer teaches exon 1 (as in claim 4) of the T-cell receptor constant region alpha-chain (TCRα) gene (as in claim 3), which is 100% identical to SEQ ID NO: 41 (as further in claim 1), see below. In their teaching, Baer et al. suggests the four exons in the constant region of the human TCRα gene are associated with leukemia as they may undergo rearrangement.

RESULT 2
HUMTCACA1
LOCUS       HUMTCACA1                300 bp    DNA     linear   PRI 21-NOV-2003
DEFINITION  Homo sapiens T-cell receptor constant region alpha-chain (TCRA)
            gene, exon 1.
ACCESSION   M14858
VERSION     M14858.1  GI:338709
KEYWORDS    .
SEGMENT     1 of 4
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 300)
  AUTHORS   Baer,R., Lefranc,M.P., Minowada,J., Forster,A., Stinson,M.A. and
            Rabbitts,T.H.
  TITLE     Organization of the T-cell receptor alpha-chain gene and

  JOURNAL   Mol. Biol. Med. 3 (3), 265-277 (1986)
   PUBMED   3016457
COMMENT     Clean copy of sequence [1] kindly provided by M.-P.Lefranc
            (01-AUG-1986).
FEATURES             Location/Qualifiers
     source          1..300
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="14"
                     /map="14q11.2"
                     /clone="lambda-D-alpha-3"
                     /germline
     intron          300
                     /gene="TCRA"
                     /note="G00-120-404"
                     /number=1

  Query Match             100.0%;  Score 28;  DB 111;  Length 300;
  Best Local Similarity   100.0%;  
  Matches   28;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGTGGCCTGGAGCAACAAATCTGACTT 28
              ||||||||||||||||||||||||||||
Db        191 CTGTGGCCTGGAGCAACAAATCTGACTT 218


The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" -  
In the present situation, rationales A and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Ando et al., wherein Ando teaches a ZFN-modified T-cell (or hematopoietic stem cell) comprising a deletion of any target endogenous gene and wherein the cell further comprises a donor polynucleotide encoding a transgene to replace the deleted endogenous gene, with the teachings of Mineno et al., wherein Mineno teaches a T-cell comprising a transgene encoding a TCR subunit for the purposes of replacing an endogenous TCR subunit, with a reasonable expectation of achieving success.  
The skilled artisan would have had a reasonable expectation of success given that (1) using ZFN, Ando successfully knocked out an endogenous gene and replaced said gene with a donor polynucleotide encoding a transgene and (2) Mineno teaches a transgene encoding an engineered TCR subunit. The skilled artisan would have found it prima facie obvious to modify the teachings of Ando et al. such that the TCR transgene of Mineno et al. is inserted and targeted to the endogenous TCR gene so that the endogenous TCR gene is inactivated, as suggested by Mineno, because Mineno warns that when a TCR transgene composed of an α 
Moreover, one of ordinary skill in the art would have been found it prima facie obvious to target the ZFN to the endogenous TCRα gene, in particular exon 1 of the constant region of TCRα gene, because Croce traced acute T-cell leukemia in three different patients to a translocation within the TCRα locus in the region between the C alpha and V alpha genes and Baer provides evidence that rearrangements of the exons of the constant region of the TCRα gene may be associated with leukemia. Thus, the skilled artisan would have targeted the endogenous TCRα gene so that it is inactivated.  Further, the skilled artisan would have targeted exon 1 of the TCR Cα gene because Ando teaches ZFNs can be engineered to target specific desired DNA sequences and Baer provides the complete DNA sequence of exon 1 of the TCR C alpha gene. 
 Note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
In the instant case, owing to the fact that Croce teaches the breakpoint in translocation of cells derived from three different patients with acute T-cell leukemia was found within the TCR alpha locus in the region between the C alpha and V alpha genes and the fact that Baer suggest the exons of the constant region of TCRα gene are associated with T-cell leukemia, one of ordinary skill in the art would have found it prima facie obvious to use a ZFN to inactivate the endogenous constant region of the TCRα gene in the T-cell of a patient with leukemia and replace said endogenous region with a transgene encoding a constant region of a TCRα gene, for the purposes of administering the resulting T-cell to said patient for the purposes of treating leukemia. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious in the absence of evidence to the contrary.

Prior Art Rejection 2
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ando et al. (US20080159996 A1, Publication Date 7/3/2008, Reference A39 in IDS filed 10/29/2018) in view of Mineno et al. (US20100273213 A1, Effective Filed Date 6/6/2008, Reference A42 in IDS filed 10/29/2018), Croce (U.S Patent US5198338 , Publication Date 3/30/1993, Reference A1 in in IDS filed 10/29/2018) and Baer et al. (Mol. Biol. Med. 3 (3), 265-277 (1986), Reference C5in IDS filed 10/29/2018) as applied to 1 and 3-11 above, and further in view of Pulè et al. (Molecular Therapy (2005) 12, 933–941., Reference C43 in IDS filed 10/29/2018)  

The teachings of Ando et al., Mineno et al., Croce et al. and Baer et al. are relied upon as detailed above. 
However, none of Ando et al., Mineno et al., Croce et al. or Baer et al. teach the transgene encodes a chimeric antigen receptor (as in claim 2)
 Prior to the time of the claimed invention, Pulè et al. taught adoptive immunotherapy with T cells appears effective for treatment of certain malignant and infectious disorders (Pg. 933, Col. 1, para. 1). There are, however, considerable barriers to expanding the scope of this approach, not least in generating high-affinity T cells with appropriate anti-tumor effector function. Pulè teaches this problem may be overcome by the use of chimeric T cell receptors (cTCRs). Pulè teaches cTCRs are fusions between an antigen-recognizing ectodomain and a chimeric molecules connect the antigen-recognition properties of antibodies with the signaling endodomain of CD3ζ. T cells transduced with cTCR are redirected to almost any target, providing an attractive strategy to generate large numbers of tumor-specific T cells. Thus, towards this end, Pulè et al. teach a CD28-OX40-CD3ζ tripartite cytoplasmic domain that provides a full complement of activation, proliferation, and survival signals for enhanced anti-tumor activity (Abstract) (as in claim 2). Pulè teaches the resulting the transduced T-cells have considerable clinical utility. (Pg. 939, Col. 2, para. 1)
When taken with the teachings of Pulè et al., the skilled artisan seeking to expand tumor T-specific T cells for the purposes of treating leukemia would have found it prima facie obvious to modify the teachings of Ando et al., Mineno et al., Croce et al. and Baer et al. such that the transgene encodes a chimeric antigen receptor with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success given that (1) using ZFN, Ando successfully knocked out an endogenous gene and replaced said gene with a donor polynucleotide encoding a transgene and (2) Pulè teaches a transgene encoding a chimeric antigen receptor. Moreover, one of ordinary skill in the art would have found it prima facie obvious to substitute the transgene encoding a TCR subunit, as taught by Mineno, with the transgene encoding a chimeric antigen receptor, as taught by Pulè, in order to expand tumor T-specific T cells.
Note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.
In the instant case, the Examiner has set forth explicit rationale as to why one of skill in the art would have had sufficient motivation and guidance to modify the combination of Ando et al., Mineno et al., Croce et al. and Baer et al. with the teachings of Pulè.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10155011. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Instant claims are drawn to an isolated genetically modified cell comprising an inactivated endogenous T-cell receptor (TCR) gene, wherein the TCR gene is inactivated by integration of a transgene into the TCR gene by a zinc finger nuclease comprising a zinc finger protein that binds to a target site in the TCR gene, wherein the target site is within any of SEQ ID NO: 1, 7, 13, 18, 23, 29, 34, 37, 41, 45, 49, 54, 58 or 63, and further wherein the binding of the zinc finger protein at the target site in the TCR gene results in cleavage of the TCR gene such that the TCR gene inactivated by integration of the transgene.
The claims of the ‘011 patent are drawn to an isolated genetically modified cell comprising a genomic modification that modifies the endogenous T-cell receptor (TCR) gene, wherein the genomic modification is selected from the group consisting of insertions, deletions and combinations thereof, wherein the genomic modification is produced by a zinc finger 
It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific (e.g. the genomic modification is selected from the group consisting of insertions, deletions and combinations thereof).  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims is anticipated by claims of the patent, it is not patentably distinct from claim of the patent.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632